Title: General Orders, 7 January 1783
From: Washington, George
To: 


                        
                             Tuesday January 7th 1783
                            Parole Amsterdam
                            Countersigns Bolton Calias
                        
                        For duty tomorrow the first Hampshire regiment.
                        To the day tomorrow Lt Colo. Mellon, Major Trescot.
                        To give sufficient time for the settlement of the forage accounts preseding the year 1783 and prevent
                            disappointments, the Quarter Master General requests the officers to call daily by corps, begining on the right with the
                            Maryland Detachment tomorrow and proceeding in succession to the left.the accounts for 1782 to be seperately stated.
                    